Name: Regulation (EEC) No 2605/70 of the Commission of 22 December 1970 amending Regulation (EEC) No 1053/68 defining the conditions for the admission of certain milk products to certain tariff headings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 904 Official Journal of the European Communities 23.12.70 Official Journal of the European Communities No L 278/ 17 REGULATION (EEC) No 2605/70 OF THE COMMISSION of 22 December 1970 amending Regulation (EEC) No 1053/68 defining the conditions for the admission of certain milk products to certain tariff headings THE COMMISSION OF THE EUROPEAN COM- HAS ADOPTED THIS REGULATION : MUNITIES, Article 1 The following shall be substituted for Article 1 " of Regulation (EEC) No 1053/68 : 'Article 1 1 . The admission of products from a third country to tariff sub-headings 04.02 B 1 (a), 04.04 A 1 , 04.04 B, 04.04 D 1 , 04.04 E 1 (b ) 2 and 04.04 E 1 (b ) 3 shall be subject to the production of a certificate which satisfies at least the requirements laid down in this Regulation . 2 . However, in the certificates for cheeses falling within sub-headings 04.04 A 1 , 04.04 E 1 (b ) 2 and 04.04 E 1 (b ) 3 only those cheeses likely to be exported by the exporting country con ­ cerned need be mentioned.' Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1253/70,2 and in particular Article 14 (7) thereof ; Whereas Council Regulation (EEC) No 823/683 of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products , as last amended by Regulation (EEC) No 2307/70,4 was amended, in particular as regards the definition of certain cheeses and the levies thereon, by the last mentioned Regulation ; whereas, consequently, Commission Regulation (EEC) No 1053/685 of 23 July 1968 defining the conditions for the admission of certain milk products to certain tariff headings, as amended by Regulation (EEC) No 169/69 ,6 should be amended ; Whereas , moreover, it should be specified that cheeses which are not likely to be exported by a third country need not be named on the certificate drawn up by that third country ; Whereas the measures provided for in this Regulation are in accordance with the .Opinion of the Management Committee for Milk and Milk Products ; Article 2 In Article 5 of Regulation (EEC) No 1053/68 , ' sub-headings 04.04 B, 04.04 E 1 (b ) 2 and 04.04 E 1 (b ) 3 ' shall be substituted for 'sub-headings 04.04 B and 04.04 E 1 (b ) 2'. Article 3 The model annexed to this Regulation shall be added to the Annexes to Regulation (EEC) No 1053/68 . 1 OJ No L 148, 28.6.1968, p . 13 . 2 OJ No L 143 , 1.7.1970, p . 1 . 3 OJ No L 279, 6.11.1969, p . 3 . Article 4 4 OJ No L 249, 17.11 /1970, p. 13 5 OJ No L 179, 25.7.1968 , p . 17. 0 OJ No L 26, 1.2.1969, p . 28, This Regulation- shall enter into force on 1 January 1971 . Official Journal of the European Communities 905 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1970 . For the Commission The President Franco M. MALFATTI ANNEX CERTIFICATE No For Kashk'aval or sheep or buffalo cheeses in brine or in sheepskin or goatskin bottles The competent authority certifies that the lot weighing kilogrammes of goods against invoice No of issued by consists of Raw material : exclusively home-produced milk from sheep/buffaloes1 Minimum fat content by weight referred to dry matter : Water content by weight of the non-fatty matter : The product in question was made in and will be exported directly to Place and date of issue Signature(s) Stamp of issuing agency J Delete where inapplicable .